Case 2:19-cv-07454-RGK-PVC Document 14 Filed 04/14/20 Page 1 of 1 Page ID #:100



   1
   2
   3                                                               JS-6
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11   MICHAEL LYNN WATERS,                          Case No. CV 19-7454 RGK (PVC)
  12                         Petitioner,
  13          v.                                                JUDGMENT
  14   W. SULLIVAN, Warden,
  15                         Respondent.
  16
  17          Pursuant to the Court’s Order of Dismissal,
  18
  19          IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
  20   prejudice for lack of jurisdiction.
  21
  22   DATED: April 14, 2020
  23
  24
                                                    R. GARY KLAUSNER
  25                                                UNITED STATES DISTRICT JUDGE
  26
  27
  28
